DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 6/2/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The identification as a storage vessel as element 62 is being considered new matter and further is not properly supported by the remainder of the specification.  For example, spare cooling bodies being kept in a storage vessel now identified as element 62 and then followed by reference to vessel 16 which contains the cooling bodies in addition to the original drawings which identify element 19 as the cooling device in combination with the claims reciting the cooling device comprising a bed of cooling bodies as bulk material, a storage vessel comprising spare cooling bodies, and a movement device by which the bed of cooling bodies and the dental restoration part(s) may be moved relative to one another” identifies the vessel 16 as the vessel which is part of the cooling device and not the element 62 which is being added via Replacement Sheet, which is clearly not part of the cooling device 19.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-17, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The storage vessel being claimed to contain both cooling bodies and spare cooling bodies, both of which are identified as element 14 is considered indefinite as the specification appears to identify both sets of cooling bodies as a separate set of bodies, the fact that they are not identified as such renders the claims indefinite. For the cooling bodies to be exchangeable with the spare cooling bodies, there would have to be support for one set of cooling bodies to replace the other set of cooling bodies which is not supported by the applicants original disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 16-17, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (9,794,986) in view of Mayr et al (9,522,050).  Jarvis discloses a system for cooling one or more “specimen” and includes a cooling device (20) wherein the cooling device comprises a bed of cooling bodies (40) as bulk material, a storage vessel (30) (or alternatively a storage vessel (130), SEE column 10, lines 16-24) having spare cooling bodies (40), and a movement device (75, 76) by which the bed of cooling bodies and the “specimen” may be moved relative to one another, wherein the movement device comprises a stirring bar (75), such that spare cooling bodies can be stored in the storage vessel at room temperature and are exchangeable with the bed of cooling bodies.  While the system for cooling one or more specimen are not specific to dental restoration parts, Jarvis discloses in column 4, lines 46-55 that the cooling system can be adapted to any technology in which thermal control is desired.  Mayr et al teaches that it was commonly known in the art to immerse a dental restoration part into bulk material (2) for the purpose of thermal treatment and then removed relative to the bulk material.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have adapted the teaching of cooling of a specimen by immersing the specimen into a bed of bulk cooling material as disclosed by Jarvis to a dental restoration part being used as the ”specimen” which it was already known in the art to do as a thermal treatment to dental restoration parts as taught by Mayr et al and arrived at the applicants claimed invention for the purpose of cooling dental restoration parts thus providing effective thermal transfer properties.  In re claims 2 and 20, Jarvis discloses a system for cooling one or more “specimen” and includes a cooling device (20) wherein the cooling device comprises a bed of cooling bodies (40) as bulk material and further states that the cooling bodies have a size that meets the range of being between 50 µm and 10 mm (SEE column 2, lines 23-29).  While the system for cooling one or more specimen are not specific to dental restoration parts, Jarvis discloses in column 4, lines 46-55 that the cooling system can be adapted to any technology in which thermal control is desired.  Mayr et al teaches that it was commonly known in the art to immerse a dental restoration part into bulk material (2) for the purpose of thermal treatment and then removed relative to the bulk material.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have adapted the teaching of cooling of a specimen by immersing the specimen into a bed of bulk cooling material as disclosed by Jarvis to a dental restoration part being used as the ”specimen” which it was already known in the art to do as a thermal treatment to dental restoration parts as taught by Mayr et al and arrived at the applicants claimed invention for the purpose of cooling dental restoration parts thus providing effective thermal transfer properties.  With regards to the cooling device having a trickle opening for allowing addition of the bulk material, Jarvis as modified by Mayr et al would meet the limitation since Jarvis discloses that the cooling device includes an open vessel in which bulk material would be allowed to fill the vessel at any number of rates and thus in view of the claims lacking any structural limitations which would limit the amount of or the rate of bulk material being added to the vessel to quantify producing “a trickle”, the teaching of the opened top of Jarvis is being interpreted as meeting the limitation of having a trickle opening for the cooling bodies, above the one or more dental restoration parts.  With regards to said trickle opening being adjustable, since the teaching of Jarvis of a cooling device having an open vessel, there would have to be a lid/covering of some kind in order for the possibility of the opening to be adjustable, however the provision of adjustability would be within the level of ordinary skill in the art since the applicant has not provided any structure which would cause the opening to be adjustable and is thus being regarded as an obvious matter of design choice (In re Stevens).  In re claim 3, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since the movement device of Jarvis moves the cooling bodies together with the one or more dental restoration parts in a relative movement space (40’) of cooling bodies and the one or more dental restoration parts.  In re claim 4, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis discloses that the cooling bodies are configured as one or more of granules, hollow bodies, prismatic bodies, cuboids with rounded corners and edges, and round bodies (SEE column 5, lines 64 – column 6, line 13).  In re claim 5, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis discloses that the cooling bodies are each configured in a shape of a ball, each comprising contact points and/or contact surfaces (SEE column 5, lines 64 – column 6, line 13).  In re claim 6, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis implicitly discloses that wherein a number of contact points and/or contact surfaces between the one or more dental restoration parts and the cooling bodies would meet the limitation of being between 3 contacts/cm2 and 100,000 contacts/cm2 or is between 12 contacts/cm2 and 12,000 contacts/cm2 (SEE column 5, lines 64 – column 6, line 13 and column 8, lines 3-9).  In re claim 7, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis discloses that the cooling bodies comprise a ceramic, glass or metal, a composite of ceramic and/or glass and/or metal (SEE column 8, lines 29-50).  In re claim 8, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis implicitly discloses the ceramic comprises aluminum oxide or zirconium oxide and the composite comprises metal cooling bodies coated with a glass or ceramic (SEE column 2, lines 39-64). In re claim 10, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis discloses an open vessel which receives the cooling bodies and the one or more dental restoration parts (as provided by the teaching of Mayr et al), wherein volume of the cooling bodies is at least three times volume of the one or more dental restoration parts (SEE Figure 1 of Jarvis).  In re claim 11, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis discloses that the vessel for receiving the cooling bodies and the one or more dental restoration parts, comprises a cooling body support surface (see the bottom of the vessel of Jarvis) which comprises active cooling elements (32) by which the cooling bodies may be cooled subsequently.  In re claim 12, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis discloses a vessel comprises a reception volume (SEE Figure 1 of Jarvis) for receiving the cooling bodies and the one or more dental restoration parts (as provided by the teaching of Mayr et al), wherein the reception volume would have a volume many times the volume of the dental restoration part.  In re claim 16, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis discloses that the vessel comprises a liquid (70) for receiving the one or more dental restoration parts and the cooling bodies.  In re claim 17, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since Jarvis further discloses that the liquid (70) is located below the one or more dental restoration parts before the cooling bodies are placed or inserted, and wherein a level of liquid rises as the cooling bodies are inserted and whereby the liquid reaches the one or more dental restoration parts (this is inherently taught in Figure 1 of Jarvis).  In re claim 19, the combined teaching of Jarvis in view of Mayr et al would meet the limitations of the applicants claimed invention since the structure of the combined teaching is capable of carrying out a process for cooling a dental restoration part (as provided by Mayr et al) with or without being embedded in a muffle, using a cooling device (of Jarvis), including receiving one or more dental restoration parts (specimen 50 of Jarvis) in a bed of loose cooling bodies (40) of the cooling device, said cooling bodies being moved as bulk material relative to the one or more dental restoration parts (via movement device 75 of Jarvis) wherein contact surfaces of the cooling bodies move and contact with the one or more dental restoration parts and cool said one or more dental restoration parts thereat, wherein movement of the cooling bodies is performed by a stirring bar (75 of Jarvis), said system further comprising a storage vessel (30) comprising spare cooling bodies (40), said spare cooling bodies (40) are stored in the storage vessel at room temperature and are exchangeable with the required cooling bodies.  In re claim 22, Jarvis as modified by Mayr et al would inherently meet the limitations of the claim since the smaller cooling bodies (40) would fall toward the bottom of the vessel thus leaving the larger cooling bodies in a position to be brought into contact with the dental restoration part first.

Allowable Subject Matter
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             June 12, 2022